DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 05/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 31, 39-40, and 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions II and III, there being no allowable generic or linking claim.  Currently, claims 1-4, 6, 12-14, 16-18, 20, 24-25, 27, and 30 are being examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language of “are described” in line 1 is recommended to be removed since the phrase is implied within the abstract.
  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 4 is objected to because of the following informalities: .
Regarding claim 4, the phrase “detecting that the container is in an open position includes detecting that a cap is in an open position relative to the container” should read -detecting that the container is in the open configuration includes detecting that a cap is in an open configuration relative to the container-
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is unclear because the claim depends on  cancelled claim 26. For the purpose of examination, since previously canceled claim 26 was dependent on claim 17, claim 27 will be treated as being dependent on claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajema (WO 2015168171)
Regarding claim 17, Bajema discloses a system for detecting administration of a dose of medicament, the system comprising: 
a container 130 holding a volume of medicament (fig. 4H, container 130), the container 130 having a dispensing end (fig. 4H, dispensing end under cap 481 and revealed after cap 481 is removed); 
a cap 481 removably coupleable to the container 130 (fig. 4H, detachable lid or cap 481, paragraph 0071) 
a cap sensor 101d configured to detect whether the cap is in an open configuration relative to the container 130 (fig. 4H, position sensor 101d on lid 481, paragraph 0070, “detect an occurrence of when the lid is detached or partially detached and oriented different from the closed setting, and with reference to the orientation of the pill bottle body”, paragraph 0071, “the pressure sensor 101c and/or the position sensor 101 d is attached… the user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”; 
an orientation sensor 101d configured to detect an orientation of the container (fig. 4H, position sensor 101d on body 482, paragraph 0071 “user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482)”), the container having an administration orientation in which the dispensing end of the container is rotated away from an upwardly facing upright orientation (paragraph 0069, “If the container 130 is detected to be at a certain angular position within a particular range… then the system 100 can determine that it is likely for a drop to have been released”, see annotated fig. 4B below. NOTE: Figs. 4A-4H disclose how the sensing technology is usable in both dropper bottle form and pill bottle form); 
a force sensor 101c configured to detect application of a force to a body of the container (fig. 4H, pressure sensor 101c on body 482, paragraph 0069, “and the pressure threshold is determined to have been crossed, then the system 100 can determine that it is likely for a drop to have been released”); and 
a controller 105, 110 operatively associated with the cap sensor 101d (fig. 4H, processing circuit 105 and data acquisition unit 110 with cap sensor 101d, see paragraph 0071), the orientation sensor 101d (on body 482), and the force sensor 101c, wherein the controller is configured to detect administration of a dose of the medicament (paragraph 0069, “then the system 100 can determine that it is likely for a drop to have been released”, paragraph 0076, “The software application can process the data received from the system 100 to determine if multiple doses (e.g., drops) were taken in a single suggested dosing interval”, Note: “drops” are considered “doses”) by first detecting, with the cap sensor 101d, that the cap is in the 5CASE PAT058891-US-PCTopen configuration (paragraph 0071, “the user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”), then detecting, with the orientation sensor 101d, that the container is in the administration orientation (paragraph 0069, “container 130 is detected to be at a certain angular position”), and then subsequently detecting, with the force sensor 101c, application of a force to the body of the container, the force greater than a threshold force (paragraph 0069, “certain angular position within a particular range and the pressure threshold is determined to have been crossed, then the system 100 can determine that it is likely for a drop to have been released”).

    PNG
    media_image1.png
    573
    842
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bajema
Regarding claim 1, Bajema discloses a method of detecting administration of a dose of medicament from a container (abstract), the method comprising: 
detecting that a container 130 is in an open configuration (paragraph 0070, “(e.g., detect an occurrence of when the lid is detached or partially detached and oriented different from the closed setting…)”, paragraph 0071, “if a user squeezes the fully or partially detachable lid 481 to open the lid…. The change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”), the container 130 holding a medicament and having a dispensing end (fig. 4H, container 130 with dispensing end underneath lid 481, see paragraph 0071, “dispensing of the contents (e.g., fluid or pills) from the body 482 of the container 130”); 
detecting that the container is in an administration orientation and detecting that the container is in the open configuration (paragraph 0071, “position sensor 101 d is attached to or integrated in the conformal substrate 102 of system 100 that is attachable to the body 482 of the container 130… user’s applied force or pressure and/or change in orientation of the lid 481 (and/or the body 482)”), wherein in the administration orientation, the dispensing end of the container is rotated away from an upwardly facing upright orientation (paragraph 0069, “If the container 130 is detected to be at a certain angular position within a particular range… then the system 100 can determine that it is likely for a drop to have been released”, see annotated fig. 4B below. NOTE: Figs. 4A-4H disclose how the sensing technology is usable in both dropper bottle form and pill bottle form); and 
detecting application of a force to a body of the container greater than a threshold force after detecting that the container is in the administration orientation (paragraph 0069, “If the container 130 is detected to be at a certain angular position within a particular range and the pressure threshold is determine to have been crossed…then the system 100 can determine that it is likely for a drop to have been released. For example, this determination can eliminate a false positive when the bottle is squeezed without it being positioned to dispense drops”, thereby disclosing the detection of a force to the body after detecting the administration orientation), and as a result, detecting that administration of a dose of the medicament from the container has occurred (paragraph 0069, “then the system 100 can determine that it is likely for a drop to have been released”, paragraph 0076, “the software application can process the data received from the system 100 to determine if multiple doses (e.g., drops) were taken in a single suggested dosing interval”, Note: “drops” are considered “doses”).

    PNG
    media_image1.png
    573
    842
    media_image1.png
    Greyscale

Bajema is silent to wherein the detection that the container is in an administration orientation is after the detection that the container is in the open configuration.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema such that the detection that the container is in an administration orientation is performed after the detection that the container is in the open configuration for the purpose of providing a suitable step to assist in administering the medication to the patient, since one of ordinary skill in the art would appreciate that a user would want to remove the cap of a medicine container thus allowing the container to be in the open configuration before placing it in an administration orientation and squeezing the container as a necessary step to permit readily dispensing of the medication from an open container during operation.
Regarding claim 2, Bajema is silent to wherein the method further comprises detecting closure of the container from the open configuration to a closed configuration after detecting application of the force to the body of the container. 
However, Bajema also teaches wherein the container has a closed setting, and an orientation different from the closed setting (paragraph 0070, “(e.g., detect an occurrence of when the lid is detached or partially detached and oriented different from the closed setting, and with reference to the orientation of the pill bottle body, in order to infer when one or more pills contained in the medicine bottle are dispensed out of the medicine bottle)”), and that dispensing events are determined each time the lid is opened (paragraph 0071, “if a user squeezes the fully or partially detachable lid 481 to open the lid… the user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to include the step of detecting closure of the container from the open configuration to a closed configuration after detecting application of the force to the body of the container for the purpose of providing a suitable detecting step that informs the controller that the container is returned to the closed configuration, thereby allowing for another dispensing event to be detected when the bottle/container is opened again and get an accurate tally of dispensing events (paragraph 0067). 
Regarding claim 4, Bajema discloses wherein detecting that the container is in an open position includes detecting that a cap is in an open position relative to the container (paragraph 0070, “detect an occurrence of when the lid is detached or partially attached and oriented different from the closed setting, and with reference to the orientation of the pill body”).
Regarding claim 6, Bajema is silent to wherein the method further comprises detecting movement of the cap relative to the container from the open configuration to a closed configuration.
However, Bajema also teaches wherein the container has a closed setting, and an orientation different from the closed setting (paragraph 0070, “(e.g., detect an occurrence of when the lid is detached or partially detached and oriented different from the closed setting, and with reference to the orientation of the pill bottle body, in order to infer when one or more pills contained in the medicine bottle are dispensed out of the medicine bottle)”), and that dispensing events are determined each time the lid is opened (paragraph 0071, “if a user squeezes the fully or partially detachable lid 481 to open the lid… the user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to include the step of detecting movement of the cap relative to the container from the open configuration to a closed configuration for the purpose of providing a suitable detecting step that informs the controller that the container is returned to the closed configuration, thereby allowing for another dispensing event to be detected when the bottle/container is opened again and get an accurate tally of dispensing events (paragraph 0067).
Regarding claim 18, Bajema is silent to wherein the controller is configured to detect movement of the cap from the open configuration to a closed configuration after detecting administration of the dose of medicament.
However, Bajema also teaches wherein the container has a closed setting, and an orientation different from the closed setting (paragraph 0070, “(e.g., detect an occurrence of when the lid is detached or partially detached and oriented different from the closed setting, and with reference to the orientation of the pill bottle body, in order to infer when one or more pills contained in the medicine bottle are dispensed out of the medicine bottle)”), and that dispensing events are determined each time the lid is opened (paragraph 0071, “if a user squeezes the fully or partially detachable lid 481 to open the lid… the user’s applied force or pressure and/or the change in orientation of the lid 481 (and/or the body 482) can be detected to indicate a dispensing event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Bajema to be configured to detect movement of the cap from the open configuration to a closed configuration after detecting administration of the dose of the medicament for the purpose of providing a suitable detecting means to inform the controller that the container is returned to the closed configuration, thereby allowing for another dispensing event to be detected when the bottle/container is opened again and get an accurate tally of dispensing events (paragraph 0067).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Brollier (US 20090184023)
Regarding claim 3, Bajema fails to teach the method further comprising generating a notification if the container remains in the open configuration over a predetermined period of time
However, Brollier teaches a container for medicine (abstract) wherein a notification is generated if the container remains in the open configuration over a predetermined period of time (paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to include the step of generating a notification if the container remains in the open configuration over a predetermined time period, as taught by Brollier, for the purpose of providing a suitable step that generates an appropriate notification for encouraging the user to close the packaged after use, thereby lessening the chances of the package being left open thus assisting in making the device more child-resistant (see Brollier, paragraph 0018).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Chu (US 20140262918).
Regarding claim 12, Bajema fails to teach the method further comprising detecting a volume of medicament remaining in the container.
However, Chu teaches a medicine container (abstract) that uses a sensor 30 that detects a volume of medicament remaining in the container (fig. 1, volume sensor 30, paragraph 0061, “The volume sensor 30 may include various configurations for determining the level of the medicine within the interior space 14”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to further include the step of detecting a volume of medicament remaining in the container, as taught by Chu, for the purpose of providing a suitable step that monitors the amount of medicine remaining in the container in order to more accurately determine compliance from a user (see Chu, paragraph 0005).
Regarding claim 13, Bajema, as modified by Chu, discloses the method further comprising determining that the container is in an upright position prior to measuring volume (see Chu, paragraph 0079, “The volume sensor 30 may be configured to obtain accurate readings when the body 10 is in a particular orientation, such as an upright orientation… Readings taken by the volume sensor 30 when the body 10 is tilted away from the upright position may result in inaccurate results”, also see paragraph 0077).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Gokhale (US 20100016814)
Regarding claim 14, Bajema fails to teach the method further comprising generating a notification to indicate that the medicament is ready to be dispensed after detecting that the container is in the administration orientation.
However, Gokhale teaches a method of delivering a medicament from a container (paragraph 0050) comprising generating a notification to indicate that the medicament is ready to be dispensed after detecting that the container is in the administration orientation (paragraph 0067, “The orientation indicator indicates to the patient whether the orientation of the bottle in relation to the eye is correct for proper dispensation of a desired sized drop into the eye. A particularly preferred example of a visual orientation indicator is a LED… a sound signal may also be added in addition to the visual signal to correct orientation of the bottle and the placement of the nozzle at a correct angle to the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to include the step of generating a notification to indicate that the medicament is ready to be dispensed after detecting that the container is in the administration orientation, as taught by Gokhale, for the purpose of providing a suitable step for generating a notification for indicating proper positioning and orientation of the bottle during administration of the medicament (see Gokhale, paragraph 0067), thereby improving administration of medicament and compliance of taking said medicament.
Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Lai (US 7081807).
Regarding claim 16, Bajema fails to teach the method further comprising detecting a first time the container is in the open configuration and generating a notification based on an amount of time elapsed since the container was first in the open configuration.
However, Lai teaches a method of using a patient medication use compliance aid (abstract) comprising detecting a first time the container is in the open configuration (col. 1, lines 46-60, “This circuit board senses and detects the opening or closing of a pill bottle”, Note: thus suggests detecting the first time the container is in the open configuration) and generating a notification based on an amount of time elapsed since the container was first in the open configuration (col. 1, lines 46-60, “When the bottle cap is closed, the timer circuit is ‘twisted-on’ and activated at a predetermined dose time interval… At time-out, the electronic circuit generates audible, vibrating, visual and/or wireless alert signals for the user to take the next pill”, Note: thereby suggesting that after the first use it would generate a notification based on an amount of time elapsed since the container was first in the open configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Bajema to include the step of  detecting a first time the container is in the open configuration and generating a notification based on an amount of time elapsed since the container was first in the open configuration, as taught by Lai, for the purpose of providing a suitable step that alerts the user when it is time to take a second dose of medication (see Lai, col. 1, lines 46-60), thereby increasing drug usage compliance.
Regarding claim 30, Bajema fails to teach wherein the controller is configured to detect a first time the cap is in the open configuration and to generate a notification based on an amount of time elapsed since the cap was first in the open configuration.
However, Lai teaches a medication usage compliance device (abstract) wherein a controller 102 is configured to detect a first time the cap is in the open configuration (fig. 1, Electronic Timer/Controller Integrated Circuit 102 detects when cap is opened, therefore the device is configured to detect a first time the cap is in the open configuration when the device is first used, see col. 1, lines 46-60, “This circuit board senses and detects the opening or closing of a pill bottle”) and to generate a notification based on an amount of time elapsed since the cap was first in the open configuration (fig. 1, electronic timer/controller integrated circuit 102 generates notification via alert generator 103 and LED 106, speaker 107, and/or vibrator 108, see col. 3, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Bajema to be configured to detect a first time the cap is in the open configuration and to generate a notification based on an amount of time elapsed since the cap was first in the open configuration, as taught by Lai, for the purpose of providing a suitable means of alerting the user when it is time to take a second dose of medication (see Lai, col. 1, lines 46-60), thereby increasing drug usage compliance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Nolan (US 20110112686).
Regarding claim 20, Bajema fails to teach wherein the cap sensor includes a proximity sensor
However, Nolan teaches a device for indicating a medicament dosage regime (abstract) that utilizes a proximity sensor (paragraph 0044, “For example, one or more proximity or contact sensors, or other suitable sensors, may be employed to determine whether a portion of the device is opened or closed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cap sensor disclosed in Bajema to include a proximity sensor, as taught by Nolan, for the purpose of providing an improved means of determining whether a portion of the device is opened or closed (see Nolan, paragraph 0044), thereby assisting in determining if the container is resealed properly.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of Wheatly (US 20160159632).
Regarding claim 24, Bajema fails to teach the container further comprising a volume sensor located on the body of the container and configured to measure a volume of medicament remaining in the container when the container is in the upwardly facing upright orientation.
However, Wheatly teaches a container for drugs (paragraph 0058, “additives may include, but are not limited to… drugs and pharmaceuticals”) that utilizes a volume sensor 1005 located on the body of the container 1000 (fig. 10, liquid level reader 1005 mounted within chamber of container 1000, see paragraph 0091) configured to measure a volume of medicament remaining in the container with the container is in the upwardly facing upright orientation (paragraph 0091, “The linear capacitive sensing strip, or other liquid level reader 1005 may be configured to determine the level, volume, or quantity (e.g., the amount) of liquid consumable in the container 1000 at any given time” ). NOTE: The capacity to determine the volume of fluid at any given time includes the ability to determine the volume while the container is in the upwardly facing upright orientation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container disclosed in Bajema to include a volume sensor located on the body of the container configured to measure a volume of medicament remaining in the container when the container is upwardly facing the upright orientation, as taught by Wheatly, for the purpose of providing a suitable means of providing data for the user regarding the amount of fluid available in the container (see Wheatly, paragraph 0091), thereby indicating when the container needs to be refilled.
Regarding claim 25, Bajema, as modified by Wheatly, discloses wherein the volume sensor 1005 includes a capacitive fluid level sensor (see Wheatly, paragraph 0091, “linear capacitive sensing strip, or other liquid level reader 1005”)
Claim 27, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bajema in view of de la Huerga (US 5852590).
Regarding claim 27, Bajema fails to teach wherein the controller is configured to detect a number of times the cap has been moved to the open configuration.
However, de la Huerga teaches a medicine bottle (abstract) that detects a number of times the cap has been moved to the open configuration (col. 3, lines 19-25, “the automated cap 100 will keep an accurate count of the number of times the medication container is opened each day and advise the patient against consuming too many pills in too short a time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Bajema such that it is configured to detect a number of times the cap has been moved to the open configuration, as taught by de la Huerga, for the purpose of providing a suitable means of advising the patient against taking too many doses of the medication (see de la Huerga, col. 3, lines 19-25), thereby preventing overuse of medication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandon (US 20070014191) discloses a container with an expiration timer that reminds the patient to get a prescription refilled.
Stephens (US 8441893) discloses a cap for perishable items that indicates elapsed time since a food container was first opened.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785